Title: To James Madison from John Robertson, 1 July 1803 (Abstract)
From: Robertson, John
To: Madison, James


1 July 1803, Antwerp. Reports Barnet’s absence from Antwerp since 29 May, when he went to Paris as a commissioner on American claims. Barnet gave Robertson authority to act during his absence; this was confirmed by Livingston on 7 June. JM’s appointment of Barnet as consul at Le Havre arrived in Antwerp on 15 June and was forwarded to him. Encloses the semiannual return of vessels entering and clearing the port of Antwerp. Encloses also the account of disbursements in the case of the ship Mac, as described in Barnet’s letter to JM of 13 June. Barnet instructed him to have the ship valued and put up for auction, but on the advice of “an able lawyer” Robertson postponed further action. Has just heard from Barnet that he has received his exequatur for Le Havre. Napoleon is expected in Antwerp “in 2 or 3 days”; the preparations for his arrival are “really Grand.” Mentions the French arrêté issued to regulate neutral commerce. Encloses the inventory of the rigging of the ship Mac, his letter to the captain of the port, and the captain’s procès-verbal. The renewal of war leaves “a sad impression on every mind and recall[s] the Idea of Rome and Carthage.”
 

   
   RC and enclosures (DNA: RG 59, CD, Antwerp, vol. 1). RC 4 pp.; docketed by Wagner. For surviving enclosures, see n. 1.



   
   Robertson enclosed sworn statements from the ship Mac’s first and second mates and two seamen (5 pp.), an inventory of the ship (3 pp.), and two lists of the crew discharged and wages paid, the first dated 1 June (1 p.), the second dated 6 June 1803 (2 pp.).



   
   A full transcription of this document has been added to the digital edition.

